Douglas, J.,
concurring in part and dissenting in part. I concur. I would go further than the majority, however, and reverse the summary judgment as to Gempel the plumber. Gempel undertook to install a dangerous instrumentality even though, as is admitted, he had never installed such a gas delivery system and was bereft of knowledge of the design of natural gas delivery systems. *279Consequently, I believe that there was joint negligence on the part of Gempel and Dry Hole.
F.E. Sweeney, J., concurs in the foregoing opinion.